Citation Nr: 1414902	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected shell fragment wound residuals.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected shell fragment wound residuals.

3.  Entitlement to an increased rating for residuals of a shell fragment wound of the spine involving muscle group XX, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1968 to March 1970 with service in the Republic of Vietnam from March to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the benefits sought on appeal.  In September 2010 and August 2012, the Board remanded the Veteran's claims for additional development.  

A review of the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the claims decided herein.  In this regard, the Board notes that additional evidence has been associated with VVA since the issuance of the most recent supplemental statement of the case in July 2012.  However, the "new" evidence is not pertinent to the claim decided herein, rather, the evidence is cumulative of previous histories and findings and provides no probative information pertinent to the claim decided herein.  38 C.F.R. § 19.37, 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision on the claims on appeal. 


FINDINGS OF FACT

1.  A low back disability did not begin in service and there is no probative evidence of a medical nexus between a low back disability and active service or the service-connected shell fragment wound residuals.

2.  A current neck disability did not begin in service and there is no probative evidence of a medical nexus between a current neck disability and active service or the service-connected shell fragment wound residuals.

3.  The Veteran's residuals of a shell fragment wound of the spine involving muscle group XX required debridement and have been manifested by pain and a small scar; they have not been manifested limited motion or function, or loss of muscle tissue. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service, nor is it any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A current neck disability was not incurred in or aggravated by active military service, nor is it any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for establishing entitlement to a disability evaluation of 20 percent, but no higher, for residuals of a shell fragment wound of the spine involving muscle group XX, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In November 2005, March 2006, and September 2010 the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims.  The November 2005 notice informed the Veteran of the type of evidence necessary to establish service connection on a direct basis and an increased rating, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  The March 2006 letter also advised of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In September 2010 , the Veteran was provided notice regarding secondary service connection.  The claims were readjudicated in March 2012 and January 2013 supplemental statements of the case (SSOCs).  Mayfield, 444 F.3d at 1333.  The Veteran has not alleged any prejudice resulting from the lack of tailored notice on the secondary service connection element of the claim.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Available service treatment records were obtained and associated with the claims folder.  Private and VA treatment reports were also obtained and associated with the claims folder.  The Veteran underwent VA examinations in 2006, 2010, and 2012 in order to obtain medical evidence as to the nature, etiology and severity of the claimed disorders.  The Board finds that the examination reports, when viewed in conjunction, are adequate in that the examinations were performed by providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering conclusions.  The Board finds that the reports are a sufficient basis upon which to base a decision in this appeal.  The Board finds that the opinions are probative and consistent with the Veteran's service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the opinions adequate.  There is no reasonable possibility that an additional VA examination would substantiate the claims.  38 C.F.R. § 3.159 (d).  There is no identified relevant evidence that has not been obtained, or otherwise accounted for.

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board remand: the Veteran was asked to complete a separate VA Form 21-4142 for each non-VA provider from whom he had received treatment and the Veteran was afforded an examination and a probative opinion regarding whether any low back and neck disability were causally related to service, or were caused or aggravated by the service-connected shell fragment wound residuals.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board finds that VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Merits of the Appeal

I.  Service connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

The Veteran in this case was awarded the Combat Infantryman Badge (CIB) and Purple Heart Medal.  Where, as here, a claim is brought by a veteran who engaged in combat, satisfactory lay or other evidence that a disease or injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there are no official records indicating occurrence in service.  See 38 U.S.C.A. § 1154(b) (2013). 

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

For certain chronic disabilities identified under 38 C.F.R. § 3.309(a), such as arthritis, direct service connection may alternatively be established based on a finding of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 (b) indicate that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level." 

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether the foregoing criteria have been met, it is the Board's responsibility to evaluate the competency and credibility of the evidence of record and thereby determine it probative weight.  38 U.S.C.A. § 7104(a) (West 2002).  In addition, the Board (or other VA adjudicator) shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by the Secretary.  Those provisions dictate that, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board (or other VA adjudicator) shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because the outcome as to both claims for service connection involves the application of virtually similar law to identical facts, the Board will address these two issues together.

Regarding the recent diagnoses of degenerative joint disease of the lumbar spine and cervical osteoarthritis, service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  There is no medical evidence of arthritis until years after the Veteran's separation from service.  Specifically, x-rays were negative for arthritis in service, in1969, and shortly after service, in 1972.  A May 1969 service treatment record indicates that x-rays revealed that partial laminectomy had been done at L1.  An August 1972 lumbar spine x-ray shows possibility of old surgical intervention in the lower lumbar and upper sacral and well preserved intervertebral spaces.  Degenerative changes were first noted in a 2004 x-ray, more than 30 years after service.  The absence of any clinical evidence for years after service also weighs against a finding that the Veteran's degenerative joint disease of the lumbar spine or cervical osteoarthritis were present in service or in the year immediately after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, as there is no evidence of arthritis present within the year immediately after service - nor any competent and credible showing of continuity of symptomatology, as discussed in further detail below -- service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is unwarranted.

Regarding service connection under a direct theory of entitlement, there is evidence of post-service diagnoses of a neck and low back disability.  An October 2012 VA examination report reflects diagnoses of scoliosis of the lumbar spine, L5-S1 level left pars interarticularis defect with minimal anterospondylolisthesis, degenerative disc disease and degenerative joint disease of the lumbar spine, compression of thoracic vertebrae 10, 11, and 12, cervical strain, and degenerative disc disease of the cervical spine.  Such clinical evidence is sufficient to satisfy the first Hickson element.

The second element of Hickson has also been satisfied.  According to the Veteran's service treatment records, in May 1969, the Veteran received a metallic fragment wound of the high lumbar region.  The final diagnosis was fragment wound to L1 spine.  Service treatment records further reflect that through July 1969, the Veteran continued to complain of back pain made worse by falling down steps.  In 1970, the Veteran also reported pain and stiffness in his neck.  

In addition, the Veteran asserts that he injured his low back and neck when he fell headfirst in service and landed on his head.  The Veteran also contends that his low back and neck disabilities may be related to a parachute jump in service during which his parachute did not open completely and he experienced a hard landing.  The Board notes that the Veteran is competent to state that he fell and hurt his back and neck and experienced a bad parachute landing in service as such experiences are within the realm of personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board considers the Veteran's accounts to be credible as they are supported by his service personnel records, which confirm that he served in the infantry and in combat, and that he received a Parachutist Badge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Even without the Veteran's competent and credible lay assertions, in-service injury to the neck and back would be conceded in light of his documented service in combat and receipt of the Combat Infantryman Badge and Purple Heart Medal.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(d) (2013).

As noted, however, in Dalton, § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, but it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.   This he has not done.

Indeed, apart from the service-connected shell fragment wound with hemilaminectomy, the evidence does not show that any current low back and neck disabilities had its direct onset in service.  Specifically, available service treatment records do not reflect any diagnosis of scoliosis of the lumbar spine, L5-S1 level left pars interarticularis defect with minimal anterospondylolisthesis, degenerative disc disease and degenerative joint disease of the lumbar spine, compression of thoracic vertebrae 10, 11, and 12, cervical strain, or degenerative disc disease of the cervical spine.  

There is also no evidence of the current low back and cervical spine disabilities until 2002, over 30 years after service.  Following discharge from service, the Veteran underwent a VA examination in August 1972 during which he reported occasional sharp sudden pain in the area of his back surgery to remove shrapnel.  He also reported a dull ache in the same area when straining.  Examination revealed full range of motion in all joints, and an X-ray of the lumbar spine showed possible intervention of the lower lumbar and upper sacral spine, but intervertebral spaces were well preserved.  The Veteran was diagnosed with residuals, shrapnel wound, back.  The 1972 VA examination is silent for complaints or clinical findings relating to the neck. 

In January 2002, the Veteran reported upper back pain which was noted to be felt from pull after doing pushups.  Examination at that time noted that the back/spine was normal configuration and nontender.  However, a subsequent assessment of cervical strain was noted.  According to a February 2004 private treatment record, the Veteran reportedly was involved in a motorcycle accident in July 2003.  Imaging of the lumbar spine the same month showed scoliosis, as well as sclerosis around the facet joints of L5 bilaterally.  Private records thereafter show complaints of arthritis pain, to include in the mid and lower back, and diagnoses to include polyarthritis and polyarthralgia.  Of note, in October 2005, the Veteran complained of arthritis pain, and it was noted that he had low back pain from an old back injury.

There is no probative evidence contemporaneous with service or since service from any other source that establishes that the Veteran's current neck and low back disabilities were either present in service, or are related to an injury, disease, or event of service origin.  Although post service VA medical records dated from June 2006 show ongoing complaints and diagnoses related to the lumbar and cervical spine, no VA provider has opined that either the Veteran's low back or neck disorder are related to service.  In June 2006, following a review of the Veteran's medical records and clinical evaluation of the Veteran, a VA examiner diagnosed congenital mild scoliosis of the thoracolumbar spine with no objective findings to support arthritis or radiculopathy, and age-related cervical osteoarthritis that was neither caused by nor related to service.  The Veteran was afforded another VA examination in January 2012 to address the nature and likely etiology of his current low back and neck disabilities. Following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed lumbar degenerative disc disease and cervical disc disease and opined that those conditions were neither caused by nor related to active service, including the Veteran's reported fall therein.

According to the October 2012 VA examination report, the examiner reported that the Veteran's current diagnoses regarding his neck and low back are less likely than not due to injuries sustained in service or otherwise etiologically related to his period of service.  The VA examiner specifically noted that the Veteran's current disabilities were less likely than not caused by or a result of or first manifested in service or are otherwise related to any aspect of his active service to include, a bad parachute landing, a headfirst fall in which the Veteran landed directly on his head, shell fragments wounds in the lower back or the hemilaminectomy to remove shell fragments therein.  The VA examiner further noted that scoliosis and the pars interarticularis defect with minimal spondylolisthesis are developmental conditions.  That examiner also reported that the claimed in-service injuries did not involve any vertebral or intervertebral disc inury and were not severe enough to cause the Veterans degenerative joint disease and degenerative disc disease.  That examiner then indicated that the entire claims file had been reviewed and that service treatment records were silent for compression of thoracic vertebrae 10, 11, and 12 and cervical strain, and that these conditions first manifested in 2004 and 2002, many years after service.  

The Board accords the foregoing VA examiner's medical opinion high probative value, as it is supported by a detailed rationale that is predicated upon a thorough and accurate review of the record.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished if it is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or if the basis for the opinion is not stated); see also Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions are within the province of the Board as adjudicator).

The Board notes that according to the October 2012 VA examination report, a neck condition (due to meningeal irritation) is as least as likely as not caused by or a result of or first manifested in service because service treatment records documented this condition in 1970.  However, the examiner noted that the condition resolved with no objective residuals.  Thus, no current disability has been identified as caused by or a result of the meningeal irritation that was noted in service.  The only current diagnoses listed regarding the neck are degenerative disc disease and strain.  Rather it appears this opinion is merely restating the Veteran's in-service history and not relating a current diagnosis to service.  

The Board acknowledges that, because arthritis is considered a "chronic" disability, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for neck or low back arthritis.  As arthritis was not noted in service, and as a notation of such condition is a prerequisite for the application of chronicity and continuity of symptomatology, service connection on the theory of chronicity and continuity of symptomatology does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the evidence of record does not support a finding of continuity of symptomatology for any arthritis.  It appears instead that the Veteran first complained and was treated for arthritis several decades after his service separation.  See also Maxson, 230 F.3d at 1333.  Thus, the Board finds that service connection for neck or low back arthritis is not warranted on a presumptive basis as a chronic disease. 

Even if the Board presumes that the Veteran's statements regarding any continuity of his symptoms are credible, he is not competent to opine as to the etiology of his symptoms or to the onset and etiology of his arthritis.  In this case, the pathology of these symptoms cannot be readily observed by laypersons and involves complex medical questions requiring specialized skill which the Veteran, as a layperson, does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating that untrained laypersons are not competent to answer complex medical questions).  

As discussed, the 2006 VA examiner has specifically opined that the Veteran's cervical osteoarthritis is age-related and not caused by or related to service.  Similarly, the October 2012 VA examiner has determined that the Veteran's reported in-service injuries were not severe enough to result in the development of his current arthritic disorder.  That VA examiner reviewed the Veteran's assertions regarding his in-service injuries and opined that his service treatment notes do not indicate any signs or symptoms of the currently diagnosed conditions, which would include arthritis.  Given that assessment, and the other competent and credible evidence of record, the Board finds that the Veteran's statements, standing alone. do not support a finding of service connection for lumbar degenerative joint disease or cervical osteoarthritis based on continuity of symptomatology.  Nor is there any other evidence of record that supports such a theory of entitlement.

Accordingly, the Board finds that the third and final Hickson element remains unmet and, thus, service connection on a direct basis is not warranted. 

In addition to the provisions governing presumptive and direct service connection, the Board has considered the arguments presented regarding secondary entitlement.  However, the totality of the record does not establish that the Veteran currently has a neck or low back disorder that is proximately due to or aggravated by the service-connected residuals of a shell fragment wound with hemilaminectomy.  To the contrary, the October 2012 VA examiner stated that the Veteran's current neck and low back diagnoses were less likely than not caused by or a result of or otherwise related to shell fragment wounds in his lower back, or the hemilaminectomy to remove shell fragments therein.  That examiner has further explained that the preponderance of the medical evidence does not support aggravation of any of the current neck and low back disorders beyond their natural progression by the Veteran's service-connected shell fragment wound residuals.  

The October 2012 VA medical opinion was well-explained and based on a thorough and complete review of the Veteran's medical records and history.  It is therefore entitled to substantive probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Board notes the Veteran's assertions that his service-connected residuals from fragment wound with hemilaminectomy aggravated his current neck and low back disorders.  While a lay person, he is competent to opine on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Such questions, however, do not include the etiology of any current neck or low back disorder, which requires medical expertise to resolve.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.').

Therefore, the probative opinion of record establishes that the Veteran's current neck and low back disabilities are not caused or aggravated by his service-connected shell fragment wound with hemilaminectomy; and absent a probative medical opinion to the contrary, secondary service connection is not warranted.  

Accordingly, the Board finds that, on the strength of the 2012 VA examiner's negative nexus opinion, and the lack of any similarly probative counterevidence, including the Veteran's own lay assertions, the totality of the record is insufficient to establish a direct link between his active service or his service-connected shell fragment wound with hemilaminectomy and any currently diagnosed neck or low back disorder.  Service connection is therefore not warranted in this case.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  Increased schedular rating

The Veteran also seeks a rating in excess of 10 percent for his residuals of a shell fragment wound of the spine involving muscle group XX.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

DC 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine.  38 C.F.R. § 4.73, DC 5230.  Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions)).  Id.  For the muscles of the lumbar region, as in this case, a noncompensable rating is assigned for a slight muscle injury.  Id.  A 20 percent rating is assigned for moderate muscle injury.  Id.  A higher 40 percent rating is assigned for moderately severe muscle injury.  Id.  A maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).  Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability.  In general, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe. 38 C.F.R. § 4.56(d) (2013). 

Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered fatigue threshold relative to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than what is required for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements. Objectively, there are ragged, depressed, and adherent scars indicating wide damages to muscle groups in the missile track; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and tests of strength and endurance compared with the sound side demonstrate severe impairment of function. 38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993). 

For historical purposes, the Veteran was originally granted service connection for residuals of fragment wound with hemilaminectomy in an April 1970 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5320, effective as of March 23, 1970.  In August 2005, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a July 2006 rating decision.

The Veteran was afforded a VA examination of the lumbar spine in June 2006.  The Veteran reported that his disability has gotten progressively worse since the injury.  He also reported having a post-op infection, which the 2006 examiner noted was not shown in the service treatment records.  The Veteran also reported an aching, stabbing, constant discomfort, worsened by lifting or laying in bed too long, but no radiating pain, weakness, numbness, or bowel or bladder incontinence.  Upon examination, posture and gait were normal.  There was no atrophy, hypertrophy, palpable spasms, or tenderness.  Strength test and gravity resistance were normal in range and equal bilaterally.  There was normal bilateral equal sensation.  There was no numbness or weakness associated with his pain.  Examination also revealed a vertical 9 cm linear, flat, surgical scar that moved freely with surrounding skin without ulceration, induration, excoriation, redness, swelling, heat, or tissue loss. Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 45 degrees.  The examiner diagnosed the Veteran with lumbar spine degenerative facet disease.  It was noted that there was no additional limitation due to pain, fatigue, weakness or lack of endurance upon repetitive use.  X-rays revealed marked mild scoliosis, otherwise no significant abnormality. 

The Veteran was afforded an additional VA spine examination in January 2010. The Veteran endorsed worsening of his of his symptoms and having constant pain rated as level 5.  Examination revealed back and neck bilaterally symmetric without gross scoliosis, nor exaggerated kyphosis or lordosis.  There were no palpable spasms or tenderness and no atrophy or hypertrophy.  Sensation was normal and bilaterally equal.  The spine was tender to palpation and there was a palpable protrusion in the mid-lumbar spine. Range of motion testing revealed forward flexion to 55 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 45 degrees.  The examiner also noted that range of motion was limited by pain and that there was tenderness to palpation over the entire lumbar axial spine bilaterally, however, no spasm was appreciated.  The Veteran also reported experiencing radiating pain; however, the examiner indicated that there was no radiculopathy.  X-ray at that time showed mild degenerative change in the lower spine.

In January 2012, the Veteran was afforded a VA muscle examination which indicated that the Veteran had an injury to muscle group XX affecting the lumbar region.  According to the January 2012 VA muscles examination report, the examiner noted that the Veteran had a shell fragment wound but was not previously diagnosed with a muscle injury and that there is no functional limitation regarding the lumbar shrapnel wound status post hemilaminectomy.  There were no fascial defects or evidence of fascial defects associated with any muscle injuries and no functional loss or loss of muscle substance.  The examiner found there was no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, and no muscle atrophy.  The Veteran had a well-healed scar that was nontender.  For all muscle groups tested, strength was 5 out of 5.  The scar located on the posterior trunk was described as a mid-line vertical, thin, well-healed, nontender, 9 cm thoracolumbar scar.

The Veteran was most recently afforded a VA examination of the spine in October 2012 in order to determine the nature and etiology of his non-service connected low back and neck disabilities.  There was no muscle atrophy or loss of tone.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing noted.  Range of motion testing revealed forward flexion to 70 degree, with pain beginning at 50 degrees, extension to 15 degrees, with pain beginning at 15 degrees, and bilateral lateral flexion and lateral rotation to at least 30 degrees.  There was no additional limitation in range of motion following repetitive testing.  However, less movement than normal and pain on movement were reported.  There was no localized tenderness, pain to palpation, guarding, or muscle spasms of the lumbar spine.  Reflexes and sensation were normal.  The examiner also noted the 8 cm midline surgical, linear, stable, nontender scar in the lower thoracic, upper lumbar region, which was not limiting motion or function.  

The evidence of record reflects that the Veteran is in fact entitled to a disability evaluation of 20 percent for his residuals of a shell fragment wound of the spine involving muscle group XX.  A review of the record reflects that his disability has been rated as 10 percent disabling due to "moderate" symptomatology under Diagnostic Code 5320.  See 38 C.F.R. § 4.73.  However, a 10 percent disability evaluation is to be assigned when there is evidence of moderate impairment to the cervical or thoracic region.  Moderate symptomatology warrants a 20 percent evaluation when it affects the lumbar region. Id.  As the Veteran's muscle injury is to the low back in this case, and since the RO has repeatedly found his symptomatology to be moderate in severity, the proper disability evaluation under Diagnostic Code 5320 is 20 percent. 

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected residuals of a shell fragment wound of the spine involving muscle group XX at any time during the pendency of this claim.  Under Diagnostic Code 5320, a higher evaluation of 40 percent is warranted for moderately severe impairment and the highest evaluation of 60 percent rating is warranted for severe impairment. Id. 

In the present case, the evidence of record reflects that in service, the Veteran received a shell fragment wound of the high lumbar region, the wound was debrided, and there is a small linear scar.  As such, the Veteran's disability is properly characterized as "moderate" rather than as "slight."  However, a "moderately severe" disability is meant to compensate a muscular injury with symptomatology such as palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  

As noted above, there was no functional impairment or muscle loss due to the shell fragment wound.  As such, the preponderance of the evidence of record demonstrates that it would be improper to characterize the Veteran's muscular disability as "moderately severe."  In short, the record does not demonstrate objective findings characteristic of moderately severe muscle disability as identified by 38 C.F.R. § 4.56.  Therefore, a rating in excess of 20 percent is not warranted. 

Even when considering additional functional loss, an evaluation in excess of a "moderate" muscle injury is not warranted.  The Veteran has not shown consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  The examiners could not comment on any additional limitation of function due to repetitive use or during periods of flare-ups without resorting to speculation, which is notably not fatal under the circumstances.  According to the 2006 VA spine examination, the examiner reported that the Veteran had no discomfort or difficulty with range of motion testing or fusion, edema, erythema, tenderness, palpable deformities, or instability found except as noted.  During the 2010 examination, the Veteran complained of a flare-up consisting of intense back pain.  However, on examination no additional limitation of motion was shown after 3 repetitions.  The Veteran did not report flare-ups at the 2012 examinations.   Therefore, the Board finds the competent, probative evidence indicates that the "moderate" disability rating adequately compensates the Veteran for his subjective reports of pain.  Under the standards set forth in DeLuca, a disability rating equating "moderately-severe" or "severe" muscle injury is not warranted.  See 38 C.F.R. § 4.56.

The Board recognizes that the Veteran does suffer some impairment of the lumbar spine itself, resulting in painful limited motion and radiating pain.  The June 2006, January 2010, January 2012, and October 2012 VA spine examinations reflect some limitation of motion of the thoracolumbar spine.  However, the examiners also noted additional spine disorders including scoliosis, L5-S1 level left pars interarticularis defect with minimal anterospondylolisthesis, degenerative joint disease and degenerative disc disease of the lumbar spine, compression of thoracic vertebrae 10, 11, 12, and strain and degenerative disc disease of the cervical spine.  

The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Here, the January 2012 VA examiner specifically noted that there is no functional limitation as a result of the Veteran's service-connected lumbar shrapnel wound and attributed the Veteran's mild functional limitation to lumbar degenerative disc disease - a disability for which the Veteran is not service-connected.  As such, the preponderance of the evidence of record reflects that the Veteran's symptoms, such as limited motion and radiating pain, are not related to his service-connected residuals of a shell fragment wound of the spine involving muscle group XX.

III.  Extraschedular consideration

For the appeal period, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008),  aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's shell fragment wound involving muscle group XX are contemplated by the schedular criteria compensating for moderate muscle disability; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  

In summary, the record reflects that the Veteran's residuals of a shell fragment wound of the spine involving muscle group XX warrant a 20 percent disability evaluation throughout the pendency of this claim.  To this extent, his claim is granted.  However, a preponderance of the evidence demonstrates that an evaluation in excess of 20 percent has not been warranted at any time throughout the appeal.  As such, a higher evaluation, or the assignment of staged ratings, is unwarranted in this case.  See Hart, supra.  All reasonable doubt has been resolved in the Veteran's favor in reaching this decision in accordance with 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected shell fragment wound residuals, is denied.

Entitlement to service connection for a neck disability, to include as secondary to service-connected shell fragment wound residuals, is denied.

Entitlement to a rating of 20 percent is granted for residuals of a shell fragment wound of the spine involving muscle group XX, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


